


109 HR 5707 IH: Cruise Line Accurate Safety Statistics

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5707
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mr. Shays (for
			 himself and Mrs. Maloney) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the owner of a cruise ship that calls at a
		  port in the United States to report to the Secretary of the department in which
		  the Coast Guard is operating crimes that occur on the cruise ship in which a
		  citizen of the United States was a victim, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cruise Line Accurate Safety Statistics
			 Act.
		2.Requirement to report
			 crimes and other information
			(a)RequirementThe
			 owner of a cruise ship that calls at a port in the United States shall report
			 to the Secretary—
				(1)each covered crime
			 that occurred on the cruise ship in the course of the voyage (or voyage
			 segment) that ends at that port, in which a citizen of the United States was a
			 victim, by not later than 4 hours after the crime is reported to the master of
			 the cruise ship;
				(2)each incident on
			 the cruise ship in the course of the voyage (or voyage segment) in which a
			 citizen of the United States was missing or reported overboard for a period of
			 4 hours or more, by not later than 4 hours after the incident is reported to
			 the master of the cruise ship; and
				(3)by not later than
			 the end of each of March, June, September, and December of each year—
					(A)each crime that
			 occurred on the cruise ship in the preceding 3-month period; and
					(B)each incident on
			 the cruise ship in the preceding 3-month period in which an individual was
			 missing or reported overboard for a period of 4 hours or more.
					(b)Availability of
			 informationThe Secretary shall make information reported under
			 this section available to the public, including on a site on the
			 Internet.
			3.Inspection of
			 cruise ships
			(a)RequirementThe
			 Secretary shall inspect each cruise ship that seeks to enter a port in the
			 United States to determine whether the cruise ship has adequate equipment and
			 trained personnel to investigate covered crimes on the vessel in accordance
			 with regulations under subsection (b).
			(b)RegulationsThe Secretary shall issue regulations by
			 not later than 6 months after the date of the enactment of this Act that
			 establish what constitutes adequate equipment and trained personnel for
			 purposes of this section.
			4.Disclosures by
			 cruise lines
			(a)RequirementAny cruise line that sells a ticket for
			 carriage of an individual on a cruise ship that, during such carriage, will
			 call at a port in the United States shall—
				(1)before selling the
			 ticket, refer the individual to the Internet site referred to in section 2(b);
			 and
				(2)provide to the
			 individual—
					(A)the name of each
			 country the cruise ship will visit during the course of such carriage;
			 and
					(B)the locations in
			 such country of the embassy and each consulate of the United States.
					(b)RegulationsThe Secretary shall issue regulations by
			 not later than 6 months after the date of the enactment of this Act that
			 establish what constitutes a cruise line for purposes of this section.
			5.Penalty
			(a)In
			 generalA person shall be liable for a civil penalty of not more
			 than $250,000, if—
				(1)the person is the
			 owner of a cruise ship and—
					(A)the person fails to
			 report in accordance with section 2; or
					(B)the Secretary
			 determines in an inspection of the cruise ship under section 3 that the cruise
			 ship does not have adequate equipment and trained personnel; or
					(2)the person fails
			 to provide information to the purchaser of a cruise ship ticket as required by
			 section 4.
				(b)Assessment of
			 penaltyThe Secretary shall assess a civil penalty under this
			 section.
			(c)Liability in
			 remA cruise ship shall be liable in rem for a civil penalty
			 under subsection (a)(1) that is assessed with respect to the cruise
			 ship.
			(d)Denial of
			 entryThe Secretary of the
			 department in which the Coast Guard is operating may deny entry into the United
			 States to a cruise vessel if the owner of the cruise vessel—
				(1)commits an act or
			 omission for which a civil penalty may be imposed under this subsection (a)(1);
			 or
				(2)fails to pay a
			 civil penalty imposed on the owner under this section.
				6.DefinitionsIn this Act:
			(1)Covered
			 crimeThe term covered crime means—
				(A)any act or
			 omission that, if committed in an area subject to the jurisdiction of the
			 United States, would be a violation of—
					(i)section 81 of title 18, United States Code
			 (relating to arson);
					(ii)section 114 of
			 such title (relating to maiming);
					(iii)section 611 of
			 such title (relating to certain crimes within the special maritime and
			 territorial jurisdiction);
					(iv)section 1111 of
			 such title (relating to murder);
					(v)section 1112 of
			 such title (relating to manslaughter);
					(vi)section 1201 of
			 such title (relating to kidnaping); or
					(vii)section 2241 of
			 such title (relating to aggravated sexual abuse); and
					(B)any assault that,
			 if committed in an area subject to the jurisdiction of the United States, would
			 be a violation of section 13 of title 18, United States Code.
				(2)Cruise
			 shipThe term cruise
			 ship—
				(A)except as provided
			 in subparagraph (B), means any vessel over 100 gross registered tons,
			 that—
					(i)is
			 capable of carrying more than 12 passengers for hire;
					(ii)carries
			 passengers for hire on a voyage lasting more than 24 hours, any part of which
			 is on the high seas; and
					(iii)embarks or
			 disembarks passengers in the United States (including any commonwealth or
			 territories of the United States); and
					(B)does not include a
			 ferry that—
					(i)has
			 been issued a Certificate of Inspection endorsed for lakes, bays, and sounds;
			 and
					(ii)transits
			 international waters for only short periods of time on frequent
			 schedules.
					(3)SecretaryThe
			 term Secretary means the Secretary of the department in which
			 the Coast Guard is operating.
			
